           Case 1:19-cv-02077-TSC Document 13 Filed 02/20/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
JAMES HARRIS,                                 )
                                              )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )      Civil Action No. 19-cv-2077 (TSC)
                                              )
WMATA,                                        )
                                              )
              Defendant.                      )
                                              )

                                  ORDER OF DISMISSAL

       In light of the Joint Stipulation of Dismissal filed by the parties, ECF No. 12, this action

is hereby dismissed with prejudice. Each party to bear its own costs and fees.



Date: February 20, 2020




                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge
